Filed pursuant to Rule 497(e) File No. 333-167730 CORPORATE CAPITAL TRUST, INC. Supplement dated August 13, 2013 To Prospectus dated June 18, 2013 This supplement contains information that supplements and amends certain information contained in the accompanying prospectus of Corporate Capital Trust, Inc. dated June18, 2013, as previously supplemented and amended (as so supplemented and amended, the “Prospectus”).This supplement is part of, and should be read in conjunction with, the Prospectus.The Prospectus has been filed with the Securities and Exchange Commission, and is available at www.sec.gov or by calling (866)650-0650.Capitalized terms used in this supplement have the same meanings as in the Prospectus, unless otherwise stated herein. Before investing in shares of our common stock, you should read carefully the Prospectus and this supplement and consider carefully our investment objective, risks, charges and expenses.You should also carefully consider the information disclosed in the section of the Prospectus captioned “Risk Factors” before you decide to invest in our common stock. This supplement amends the Prospectus as follows: QUARTERLY REPORT ON FORM 10-Q On August 13, 2013, Corporate Capital Trust, Inc. filed its Quarterly Report on Form 10-Q (the “Form10-Q”) for the three months ended June 30, 2013. The text of the Form 10-Q is attached hereto and is incorporated herein by reference. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 814-00827 Corporate Capital Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 27-2857503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) CNL Center at City Commons 450 South Orange Avenue Orlando, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (866) 745-3797 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller reporting company ¨ Do not check if smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of common stock of the registrant outstanding as of August 9, 2013 was 114,436,327. CORPORATE CAPITAL TRUST, INC. INDEX PAGE PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Statements of Assets and Liabilities (unaudited) 2 Condensed Consolidated Statements of Operations (unaudited) 3 Condensed Consolidated Statements of Changes in Net Assets (unaudited) 4 Condensed Consolidated Statements of Cash Flows (unaudited) 5 Condensed Consolidated Schedules of Investments (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 23 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 44 Item 3. Quantitative and Qualitative Disclosures about Market Risk 61 Item 4. Controls and Procedures 63 PART II. OTHER INFORMATION Item 1. Legal Proceedings 63 Item 1A. Risk Factors 63 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 63 Item 3. Defaults Upon Senior Securities 63 Item 4. Mine Safety Disclosures 63 Item 5. Other Information 63 Item 6. Exhibits 63 Signatures 64 Exhibit Index 65 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Statements of Assets and Liabilities (unaudited) June 30, 2013 December 31, 2012 Assets Investments, at fair value (amortized cost of $1,177,747,620 and $704,629,567) – including $159,345,198 and $0 of investments pledged to creditors (Note 11) $ $ Cash — Cash collateral on deposit with custodian Dividends and interest receivable Receivable for investments sold Principal receivable Unrealized appreciation on derivative instruments Receivable from advisors — Deferred offering expense Prepaid and deferred expenses Total assets Liabilities Revolving credit facilities $ $ Payable for investments purchased Accrued performance-based incentive fees Accrued investment advisory fees Accrued reimbursement of expense support Unrealized depreciation on derivative instruments — Accrued directors' fees Other accrued expenses and liabilities Total liabilities Net Assets Common stock, $0.001 par value per share, 1,000,000,000 shares authorized, 103,452,253 and 62,728,439 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Paid-in capital in excess of par value Distributions in excess of net investment income ) ) Accumulated net unrealized appreciation on investments, derivative instruments and foreign currency translation Net assets $ $ Net asset value per share $ $ See notes to condensed consolidated financial statements. 2 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (unaudited) For the three months ended For the six months ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Investment income Interest income $ Fee income — — Dividend income Total investment income Operating expenses Investment advisory fees Interest expense Offering expense Administrative services Professional services Organization expenses — — Performance-based incentive fees ) ) Custodian and accounting fees Director fees and expenses Other Total operating expenses Reimbursement of expense support — Expense support — ) — ) Net expenses Net investment income Realized and unrealized gain (loss): Net realized gain on investments Net realized gain on derivative instruments — — Net realized gain (loss) on foreign currency transactions ) ) Net change in unrealized appreciation (depreciation) on investments ) ) ) Net change in unrealized appreciation (depreciation) on derivative instruments ) — — Net change in unrealized depreciation on foreign currency translation ) Net realized and unrealized gain (loss) ) ) Net increase in net assets resulting from operations $ Net Investment Income Per Share $ Diluted and Basic Earnings Per Share $ Weighted Average Shares Outstanding Dividends Declared Per Share $ See notes to condensed consolidated financial statements. 3 Corporate Capital Trust, Inc. and Subsidiaries Condensed Consolidated Statements of Changes in Net Assets (unaudited) For the six months ended June 30, 2013 June 30, 2012 Operations Net investment income $ $ Net realized gain on investments, derivative instruments and foreign currency transactions Net change in unrealized appreciation on investments, derivative instruments and foreign currency translation Net increase in net assets resulting from operations Distributions to shareholders from Net investment income ) ) Realized gains ) ) Distributions in excess of net investment income (see Note 8) ) — Net decrease in net assets resulting from shareholders distributions ) ) Capital share transactions Issuance of shares of common stock Reinvestment of shareholders distributions Repurchase of shares of common stock ) — Net increase in net assets resulting from capital share transactions Total increase in net assets Net assets at beginning of period Net assets at end of period $ $ Capital share activity Shares issued from subscriptions Shares issued from reinvestment of distributions Shares repurchased ) — Net increase in shares outstanding Distributions in excess of net investment income at end of period $ ) $
